DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 33-50, 52-56 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-36, 39-43, 46-49, 52-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Clarification on Type-2 HARQ-ACK codebook determination in TS 38.213” (hereinafter referred to as Fujitsu).

	RE Claim 33, Fujitsu discloses a method by a wireless device for generating Hybrid Automatic Repeat ReQuest-Acknowledgement, HARQ-ACK, bits associated with Semi-Persistent Scheduling, SPS, release (See Fujitsu Section 1, 2.2 – determining HARQ-ACK bits associated with SPS release), the method comprising: 
	determining that a SPS release is associated with a cell that has Code Book Group, CBG, feedback configured for the cell (See Fujitsu Section 2.1, 2.2 – DAI signaled CGB-based HARQ-ACK configuration and SPS activation for multiple cells); and 
	placing at least one HARQ-ACK bit associated with the SPS release within a transport block-based sub-codebook of a codebook (See Fujitsu Sections 1, 2.2 – the first HARQ-ACK sub-codebook (TB-based) can include some HARQ-ACK bits also from NDL,CBGCELLS serving cells, and these HARQ-ACK bits should be associated with TB-based PDSCH receptions…all the follow[ing] could be argued as TB-based PDSCH since each of them corresponds to one HARQ-ACK bit…-Downlink SPS release indicated by DCI format 1_0).

	RE Claim 34, Fujitsu discloses a method, as set forth in claim 33 above, wherein the codebook further comprises a CBG-based sub-codebook of the codebook (See Fujitsu Section 1 – generate 2 HARQ-ACK sub-codebooks, sub-CBs; Second sub-CB is for transmission with CBG-based HARQ-ACK; combining first and second sub-CB into combined codebook).

	RE Claim 35, Fujitsu discloses a method, as set forth in claim 33 above, further comprising generating at least one HARQ-ACK bit per SPS release (See Fujitsu Section 2.2 – generating at least one HARQ-ACK bit per SPS release).

RE Claim 36, Fujitsu discloses a method, as set forth in claim 33 above, wherein determining that the SPS release is associated with the cell that has CBG feedback configured for the cell comprises: 
receiving, from a network node, a first message configuring the wireless device for CBG feedback for the cell (See Fujitsu Section 2.1, 2.2 – UE receiving DAI (i.e. in DCI) signaling CGB-based HARQ-ACK configuration); and 
receiving, from the network node, a second message that indicates that the SPS release is associated with the cell (See Fujitsu Section 2.1, 2.2 – UE receiving signaling (i.e. DCI format) indicating SPS release).

	RE Claim 39, Fujitsu discloses a non-transitory computer readable medium storing instructions which when executed by a computer perform any of the methods of Claim 33 (See Claim 33 above).

	RE Claim 40, Fujitsu discloses a wireless device for generating Hybrid Automatic Repeat ReQuest- Acknowledgement, HARQ-ACK, bits associated with Semi-Persistent Scheduling, SPS, release (See Fujitsu Section 1, 2.2 – determining HARQ-ACK bits associated with SPS release), the wireless device comprising: 
	processing circuitry (See Fujitsu Section 1, 2.2 – UEs have processing circuitry) configured to: 
	determine that a SPS release is associated with a cell that has Code Book Group, CBG, feedback configured for the cell (See Fujitsu Section 2.1, 2.2 – DAI signaled CGB-based HARQ-ACK configuration and SPS activation for multiple cells); and 
	place at least one HARQ-ACK bit associated with the SPS release within a transport block-based sub-codebook of a codebook (See Fujitsu Sections 1, 2.2 – the first HARQ-ACK sub-codebook (TB-based) can include some HARQ-ACK bits also from NDL,CBGCELLS serving cells, and these HARQ-ACK bits should be associated with TB-based PDSCH receptions…all the follow[ing] could be argued as TB-based PDSCH since each of them corresponds to one HARQ-ACK bit…-Downlink SPS release indicated by DCI format 1_0).

	RE Claim 41, Fujitsu discloses a wireless device, as set forth in claim 40 above, wherein the codebook further comprises a CBG-based sub-codebook of the codebook (See Fujitsu Section 1 – generate 2 HARQ-ACK sub-codebooks, sub-CBs; Second sub-CB is for transmission with CBG-based HARQ-ACK; combining first and second sub-CB into combined codebook).

	RE Claim 42, Fujitsu discloses a wireless device, as set forth in claim 40 above, wherein the processing circuitry is further configured to generate at least one HARQ-ACK bit per SPS release (See Fujitsu Section 2.2 – generating at least one HARQ-ACK bit per SPS release).

RE Claim 43, Fujitsu discloses a wireless device, as set forth in claim 40 above, wherein determining that the SPS release is associated with the cell that has CBG feedback configured for the cell, the processing circuitry is configured to: 
receive, from a network node, a first message configuring the wireless device for CBG feedback for the cell (See Fujitsu Section 2.1, 2.2 – UE receiving DAI (i.e. in DCI) signaling CGB-based HARQ-ACK configuration); and 
receive, from the network node, a second message that indicates that the SPS release is associated with the cell (See Fujitsu Section 2.1, 2.2 – UE receiving signaling (i.e. DCI format) indicating SPS release).

	RE Claim 46, Fujitsu discloses a wireless device, as set forth in claim 40 above, wherein the at least one HARQ-ACK bit comprises a configured and/or pre-defined value of reserved bits (See Fujitsu Sections 2.1, 2.2 – HARQ-ACK bits in sub-codebook in predefined locations (i.e. generating NHARQACK,MaxCBG/TBmax bits)).

	RE Claim 47, Fujitsu discloses a method by a network node for receiving Hybrid Automatic Repeat ReQuest-Acknowledgement, HARQ-ACK, bits associated with Semi-Persistent Scheduling, SPS, release (See Fujitsu Section 1, 2.2 – determining HARQ-ACK bits associated with SPS release), the method comprising:
	transmitting, to a wireless device, a first message configuring the wireless device for Code Book Group, CBG, feedback for a cell (See Fujitsu Section 2.1, 2.2 – UE receiving DAI (i.e. in DCI) signaling CGB-based HARQ-ACK configuration); 
	transmitting, to the wireless device, a second message that indicates that the SPS release is associated with the cell (See Fujitsu Section 2.1, 2.2 – UE receiving signaling (i.e. DCI format) indicating SPS release); and 
	receiving, from the wireless device, at least one HARQ-ACK bit associated with the SPS release within a TB-based sub-codebook of a codebook (See Fujitsu Sections 1, 2.2 – the first HARQ-ACK sub-codebook (TB-based) can include some HARQ-ACK bits also from NDL,CBGCELLS serving cells, and these HARQ-ACK bits should be associated with TB-based PDSCH receptions…all the follow[ing] could be argued as TB-based PDSCH since each of them corresponds to one HARQ-ACK bit…-Downlink SPS release indicated by DCI format 1_0).

	RE Claim 48, Fujitsu discloses a method, as set forth in claim 47 above, wherein the codebook further comprises a CBG-based sub-codebook of the codebook (See Fujitsu Section 1 – generate 2 HARQ-ACK sub-codebooks, sub-CBs; Second sub-CB is for transmission with CBG-based HARQ-ACK; combining first and second sub-CB into combined codebook).

	RE Claim 49, Fujitsu discloses a method, as set forth in claim 47 above, wherein the at least one HARQ-ACK bit is per SPS release (See Fujitsu Section 2.2 – generating at least one HARQ-ACK bit per SPS release).

	RE Claim 52, Fujitsu discloses a non-transitory computer readable medium storing instructions which when executed by a computer perform any of the methods of Claim 47 (See Claim 47 above).

	RE Claim 53, Fujitsu discloses a network node for receiving Hybrid Automatic Repeat ReQuest-Acknowledgement, HARQ-ACK, bits associated with Semi-Persistent Scheduling, SPS, release (See Fujitsu Section 1, 2.2 – determining HARQ-ACK bits associated with SPS release), the network node comprising:
	Processing circuitry configured to (See Fujitsu Section 1, 2.2 – network node has processing circuitry):
	transmit, to a wireless device, a first message configuring the wireless device for Code Book Group, CBG, feedback for a cell (See Fujitsu Section 2.1, 2.2 – UE receiving DAI (i.e. in DCI) signaling CGB-based HARQ-ACK configuration); 
	transmit, to the wireless device, a second message that indicates that the SPS release is associated with the cell (See Fujitsu Section 2.1, 2.2 – UE receiving signaling (i.e. DCI format) indicating SPS release); and 
	receive, from the wireless device, at least one HARQ-ACK bit associated with the SPS release within a TB-based sub-codebook of a codebook (See Fujitsu Sections 1, 2.2 – the first HARQ-ACK sub-codebook (TB-based) can include some HARQ-ACK bits also from NDL,CBGCELLS serving cells, and these HARQ-ACK bits should be associated with TB-based PDSCH receptions…all the follow[ing] could be argued as TB-based PDSCH since each of them corresponds to one HARQ-ACK bit…-Downlink SPS release indicated by DCI format 1_0).

	RE Claim 54, Fujitsu discloses a network node, as set forth in claim 53 above, wherein the codebook further comprises a CBG-based sub-codebook of the codebook (See Fujitsu Section 1 – generate 2 HARQ-ACK sub-codebooks, sub-CBs; Second sub-CB is for transmission with CBG-based HARQ-ACK; combining first and second sub-CB into combined codebook).

	RE Claim 55, Fujitsu discloses a network node, as set forth in claim 53 above, wherein the at least one HARQ-ACK bit is per SPS release (See Fujitsu Section 2.2 – generating at least one HARQ-ACK bit per SPS release).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-38, 44-45, 50, 56 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Clarification on Type-2 HARQ-ACK codebook determination in TS 38.213” (hereinafter referred to as Fujitsu) in view of NPL “3GPP TS 38.213” (hereinafter referred to as TS 38.213).

	RE Claim 37, Fujitsu discloses a method, as set forth in claim 33 above, further comprising receiving a Downlink Assignment Index, DAI, from a network node (See Fujitsu Section 2.1, 2.2 – UE receiving DAI (i.e. in DCI)).
	Fujitsu does not specifically disclose the DAI being updated based on the SPS release.
	However TS 38.213 teaches of the DAI being updated based on the SPS release (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – DAI value updated based on indication of SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ-ACK generating system, as disclosed in Fujitsu, comprising the DAI being updated based on the SPS release, as taught in TS 38.213. One is motivated as such since Fujitsu is a further clarification on top of TS 38.213 (See Fujitsu Title).

	RE Claim 38, Fujitsu discloses a method, as set forth in claim 33 above. Fujitsu does not specifically disclose further comprising associating at least one Downlink Assignment Indicator, DAI, value contained in a physical downlink control channel, PDCCH, with the TB-based HARQ sub-codebook of the codebook, the PDCCH being the PDCCH that carries the SPS release.
	However TS 38.213 teaches of associating at least one Downlink Assignment Indicator, DAI, value contained in a physical downlink control channel, PDCCH (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – value of DAI in DCI format associated with PDCCH), with the TB-based HARQ sub-codebook of the codebook (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – 1st codebook TB-based), the PDCCH being the PDCCH that carries the SPS release (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – PDCCH indicating SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ-ACK generating system, as disclosed in Fujitsu, further comprising associating at least one Downlink Assignment Indicator, DAI, value contained in a physical downlink control channel, PDCCH, with the TB-based HARQ sub-codebook of the codebook, the PDCCH being the PDCCH that carries the SPS release, as taught in TS 38.213. One is motivated as such since Fujitsu is a further clarification on top of TS 38.213 (See Fujitsu Title).

	RE Claim 44, Fujitsu discloses a wireless device, as set forth in claim 40 above, wherein the processing circuitry is further configured to receive a Downlink Assignment Index, DAI, from a network node (See Fujitsu Section 2.1, 2.2 – UE receiving DAI (i.e. in DCI)).
	Fujitsu does not specifically disclose the DAI being updated based on the SPS release.
	However TS 38.213 teaches of the DAI being updated based on the SPS release (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – DAI value updated based on indication of SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ-ACK generating system, as disclosed in Fujitsu, comprising the DAI being updated based on the SPS release, as taught in TS 38.213. One is motivated as such since Fujitsu is a further clarification on top of TS 38.213 (See Fujitsu Title).

	RE Claim 45, Fujitsu discloses a wireless device, as set forth in claim 40 above. Fujitsu does not specifically disclose wherein the processing circuitry is configured to associate at least one Downlink Assignment Indicator, DAI, value contained in a physical downlink control channel, PDCCH, with the TB-based HARQ sub-codebook of the codebook, the PDCCH being the PDCCH that carries the SPS release.
	However TS 38.213 teaches of associating at least one Downlink Assignment Indicator, DAI, value contained in a physical downlink control channel, PDCCH (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – value of DAI in DCI format associated with PDCCH), with the TB-based HARQ sub-codebook of the codebook (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – 1st codebook TB-based), the PDCCH being the PDCCH that carries the SPS release (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – PDCCH indicating SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ-ACK generating system, as disclosed in Fujitsu, further comprising associating at least one Downlink Assignment Indicator, DAI, value contained in a physical downlink control channel, PDCCH, with the TB-based HARQ sub-codebook of the codebook, the PDCCH being the PDCCH that carries the SPS release, as taught in TS 38.213. One is motivated as such since Fujitsu is a further clarification on top of TS 38.213 (See Fujitsu Title).

	RE Claim 50, Fujitsu discloses a method, as set forth in claim 47 above, further comprising transmitting, together with the indication of the SPS release (See Fujitsu Section 2.1, 2.2 – SPS indication in DCI format), a Downlink Assignment Index, DAI, to a wireless device (See Fujitsu Section 2.1, 2.2 – UE receiving DAI (i.e. in DCI)).
	Fujitsu does not specifically disclose the DAI being updated based on the SPS release.
	However TS 38.213 teaches of the DAI being updated based on the SPS release (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – DAI value updated based on indication of SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ-ACK generating system, as disclosed in Fujitsu, comprising the DAI being updated based on the SPS release, as taught in TS 38.213. One is motivated as such since Fujitsu is a further clarification on top of TS 38.213 (See Fujitsu Title).

	RE Claim 56, Fujitsu discloses a network node, as set forth in claim 53 above, wherein the processing circuitry is configured to transmit, together with the indication of the SPS release (See Fujitsu Section 2.1, 2.2 – SPS indication in DCI format), a Downlink Assignment Index, DAI, to a wireless device (See Fujitsu Section 2.1, 2.2 – UE receiving DAI (i.e. in DCI)).
	Fujitsu does not specifically disclose the DAI being updated based on the SPS release.
	However TS 38.213 teaches of the DAI being updated based on the SPS release (See TS 38.213 Section 9.1.3, Table 9.1.3-1 – DAI value updated based on indication of SPS release).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ-ACK generating system, as disclosed in Fujitsu, comprising the DAI being updated based on the SPS release, as taught in TS 38.213. One is motivated as such since Fujitsu is a further clarification on top of TS 38.213 (See Fujitsu Title).

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the Fujitsu does not teach “determining that a SPS release is associated with a cell that has Code Book Group, CBG, feedback configured for the cell; and placing at least one HARQ-ACK bit associated with the SPS release within a transport block-based sub-codebook of a codebook”, the Examiner respectfully disagrees. The Examiner submits that Fujitsu teaches (See Section 2.2; pg. 3) of the first HARQ-ACK sub-codebook (TB-based) can include some HARQ-ACK bits also from NDL,CBGCELLS serving cells (CBG configured for cell/s), and these HARQ-ACK bits should be associated with TB-based PDSCH receptions…all the follow[ing] could be argued as TB-based PDSCH since each of them corresponds to one HARQ-ACK bit…-Downlink SPS release indicated by DCI format 1_0. That is, at least one HARQ-ACK bit associated with SPS release that is associated with CBG configured cell/s can be included in the first TB-based HARQ-ACK sub-codebook.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shen (US# 2018/0241510 – which teaches of HARQ-ACK sub-codebooks for SPS release feedback).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477